            Case 1:20-cv-04691-MKV Document 39 Filed 10/09/20 Page 1 of 3
                                                                          Suite 2400
                                                                          865 South Figueroa Street
                                                                          Los Angeles, CA 90017-2566

                                                                          Jonathan L. Segal
                                                                          213.633.8667 tel
                                                                          213.633.6899 fax

                                                                          jonathansegal@dwt.com


                                        October 9, 2020

VIA ECF
Honorable Mary Kay Vyskocil
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 2230
New York, New York 10007

Re:      Goureau, et al. v. Lemonis, et al., Case No. 1:20-cv-04691-MKV

Dear Judge Vyskocil:

We are counsel to Defendant Machete Corporation d/b/a Machete Productions (“Machete”) in
this action. Pursuant to Rule 4(a)(i) of Your Honor’s Individual Rules of Civil Practice, I write
to request a pre-motion conference and to set forth the bases for Machete’s anticipated Motion to
Dismiss Plaintiffs’ First Amended Complaint per F.R.C.P. 12(b), and to transfer per 28 U.S.C. §
1404(a).

Factual Background
Machete is surprised and perplexed as to why Plaintiffs named it in this lawsuit because it has no
input into or control of the conduct of Marcus Lemonis’ collected businesses. The FAC falsely
portrays Machete as a cog in the Marcus Lemonis machine – basically a front controlled by
Lemonis to help him exploit unwitting businesses. Reality is demonstrably different. Machete is
engaged exclusively in the business of developing and producing critically acclaimed content. In
addition to The Profit, that content includes “WAGs” (LA, Miami and Atlanta), Relatively Nat &
Liv, Back in the Game, and Dirty Soap.

In contrast to the conclusory allegations in the FAC, Machete is not controlled by or an agent of
Lemonis or his entities. Indeed, it did not create or develop The Profit. Rather, CNBC retained
Machete for the second season of the show as the production company, long after CNBC
retained Lemonis. Machete’s relationship with Lemonis himself is at arm’s length, and it has no
relationship with, nor interest in, Lemonis’ business. Indeed, Lemonis’ contract is with the
network, not Machete. Casting decisions, which neither Lemonis nor Machete have final power
over, are driven by questions of what will make for a compelling story, without reviewing a
company’s books or balance sheet. And Machete is not involved with Lemonis’ business
dealings with featured companies outside of the context of the episode. Accordingly, Plaintiffs’
suit is frivolous at best, and extortionate at worst.

Machete’s primary contact with Plaintiffs occurred more than six years ago when it produced an
episode of The Profit featuring Plaintiffs. In order to appear on The Profit, Plaintiffs signed



4831-3218-6062v.3 0112823-000003
            Case 1:20-cv-04691-MKV Document 39 Filed 10/09/20 Page 2 of 3




The Hon. May Kay Vyskocil
October 8, 2020
Page 2


substantial release agreements that included, among other clauses, mandatory mediation and
arbitration clauses; a choice-of-venue clause for California; full releases of claims against
Machete; explicit disclaimers against reliance on Machete; and the assumption of all risks related
to following Lemonis’ advice. After producing the episode, Machete’s rare subsequent dealings
with Plaintiffs have only involved content production. However, Plaintiffs’ First Amended
Complaint (“FAC”) seeks to hold Machete responsible for purported acts with which they are not
involved. It alleges thirteen causes of action, only five of which are brought against Machete:
(1) Fraudulent Inducement; (2) Violation of RICO § 1962 (3) Appointment of a Temporary
Receiver; (4) Permanent Injunction; and (5) Dissolution. Three of these “claims” are mere
remedies with no conceivable connection to Machete.

Legal Grounds for Dismissal
As an initial matter, Plaintiffs’ filing of this suit is improper as Plaintiffs agreed to a mandatory
mediation clause, and to exclusive jurisdiction in Los Angeles, California. Thus, the Court must
dismiss this suit due to lack of jurisdiction as well as improper venue. TradeComet.com LLC v.
Google, Inc., 693 F. Supp. 2d 370 (S.D.N.Y. 2010) (granting motion to dismiss pursuant to Rule
12(b)(1) and 12(b)(3) as plaintiff’s claims were subject to forum selection clause); Sea Spray
Holdings, Ltd. v. Pali Fin. Grp., Inc., 269 F. Supp. 2d 356 (S.D.N.Y. 2003) (awarding fees and
granting motion to dismiss pursuant to Rule 12(b)(1) and 12(b)(3) as claims were subject to
arbitration clause).

The FAC fails to state a claim upon which relief can be granted against Machete. Plaintiffs’
claims are time-barred under the four-year statute of limitations that governs RICO suits and the
three-year statute of limitations that governs claims for fraudulent inducement. Koch v.
Christie’s Int’l PLC, 699 F.3d 141 (2d Cir. 2012) (applying four-year statute of limitations for
RICO); In re Methyl Tertiary Butyl Ether (MTBE) Prod. Liab. Litig., 980 F. Supp. 2d 417, 418
(S.D.N.Y. 2013) (applying CCP § 338’s three-year statute of limitations). Here, Plaintiffs have
alleged no acts by Machete since 2014, let alone acts subject to liability.

The FAC fails for numerous other reasons.1 Plaintiffs’ two substantive claims are both based on
a thinly plead theory that Machete is an agent of Lemonis, ML Retail, LLC and ML, LLC. The
agency allegation is conclusory and unsupported by any facts. (Indeed, ML Retail was not even
formed at the time Machete cast Plaintiffs.) Constellation Energy Commodities Grp. Inc. v.
Transfield ER Cape Ltd., 801 F. Supp. 2d 211, 224 (S.D.N.Y. 2011) (conclusory allegations are
manifestly insufficient to state a plausible claim for relief).

Plaintiffs’ claim for fraudulent inducement must also be dismissed because it fails to meet the
heightened pleading standards of Rule 9(b). Duckett v. Williams, 86 F. Supp. 268 (S.D.N.Y.

1
 To the extent they apply, Machete adopts the arguments articulated by the Lemonis defendants.
[Dkt. 33.]


4831-3218-6062v.3 0112823-000003
            Case 1:20-cv-04691-MKV Document 39 Filed 10/09/20 Page 3 of 3




The Hon. May Kay Vyskocil
October 8, 2020
Page 3


2015) (granting motion to dismiss in its entirety). Specifically, “[t]o state a claim for fraudulent
inducement under New York law,2 a plaintiff must allege: ‘a representation of fact, which is
untrue and either known by defendant to be untrue or recklessly made, which is offered to
deceive and to induce the other party to act upon it, and which causes injury.” PetEdge, Inc. v.
Garg, 234 F. Supp. 3d 466, 490 (S.D.N.Y. 2017). Here, Plaintiffs fail to make any allegations
regarding Machete’s supposed fraudulent inducement with particularity, and plead no facts with
regard to scienter. Additionally, to the extent statements are specifically alleged, they are not
statements of fact, but rather statements either of opinion or of future intention, which cannot
support a fraud claim. Furthermore, the FAC improperly attributes its statements to
“Defendants,” and does not identify which defendant made which statement. Finally, the FAC
does not adequately allege that Plaintiffs’ damages – recognized nearly six years after Plaintiffs
appeared on The Profit – were proximately caused by Machete.

Likewise, the RICO claim does not pass the Rule 9(b) bar. Curtis & Assocs., P.C. v. Law Offices
of David M. Bushman, Esq., 758 F. Supp. 2d 153, 167 (E.D.N.Y. 2010) (“[W]here, as here, a
plaintiff alleges RICO predicate acts based upon fraudulent activities such as mail or wire fraud,
a plaintiff must additionally satisfy the particularity requirements of . . . Rule 9(b)”). Plaintiffs’
Ninth Cause of Action also fails because the RICO statute requires that, at a minimum, a
complaint set forth “two predicate acts occurring within ten years of each other” to allege a
pattern of racketeering activity. World Wrestling Entm’t, Inc. v. Jakks Pac., Inc., 530 F. Supp.
2d 486, 496 (S.D.N.Y. 2007). In applying these pleading requirements, “courts should strive to
flush out frivolous RICO allegations at an early stage of the litigation” given the stigmatizing
effect of RICO claims. Katzman v. Victoria’s Secret Catalogue, 167 F.R.D. 649, 655 (S.D.N.Y.
1996). Here, Plaintiffs have failed to allege that Machete committed any predicate acts with
specificity. The RICO claim also fails because Plaintiffs fail to adequately plead an enterprise.
Further, Plaintiffs have failed to adequately plead Machete proximately caused its damages.
Finally, the First Amendment bars this RICO claim as to Machete as it arises from protected
speech. As such, they fail to meet RICO’s strict pleading requirements.

Finally, the remaining claims also fail because they are remedies, and because Machete has no
ongoing business relationship with Plaintiffs. For these reasons, we respectfully request a pre-
motion conference so Machete can move to dismiss Plaintiffs’ untenable FAC.

                                               Sincerely,


                                               DAVIS WRIGHT TREMAINE, LLP


2
  For simplicity, this letter does not address choice-of-law issues and applies mostly New York
law, as the Court should dismiss the FAC under both New York and California law.



4831-3218-6062v.3 0112823-000003
